United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.G., Appellant
and
DEPARTMENT OF DEFENSE, DEFENSE
INFORMATION SYSTEMS AGENCY,
SCOTT AIR FORCE BASE, IL, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 21-0073
Issued: October 29, 2021

Case Submitted on the Record

ORDER DISMISSING APPEAL
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

On October 22, 2020 appellant sought appeal from October 3, 2018 decision of the Office
of Workers’ Compensation Programs. The Clerk of the Appellate Boards assigned Docket No.
21-0073.
The Board has duly considered the matter and notes that its jurisdiction is limited to the
review of final adverse OWCP decisions issued under the Federal Employees’ Compensation Act
(FECA).1 This jurisdiction encompasses any final decision issued by OWCP within 180 days of
the date appellant filed her appeal.2 As of the filing of the current appeal, the most recent OWCP
decision was dated November 7, 2019. However, by an October 19, 2020 decision in Docket No.
20-0329, the Board affirmed OWCP’s November 7, 2019 decision, finding that OWCP properly
denied appellant’s request for reconsideration of the merits of its October 3, 2018 decision
pursuant to 5 U.S.C. § 8128(a).3 As there is no final adverse decision issued by OWCP within 180
1

5 U.S.C. § 8149; 20 C.F.R. §§ 501.2(c) and 501.3(a).

20 C.F.R. § 501.3(e) provides in pertinent part: “Any notice of appeal must be filed within 180 days from the
date of issuance of a decision of the OWCP.”
2

3

Docket No. 20-0329 (issued October 19, 2020).

days of the filing of this appeal, 4 over which the Board may properly exercise jurisdiction, the
Board concludes that the appeal docketed as Docket No. 21-0073 must be dismissed.
IT IS HEREBY ORDERED THAT the appeal docketed as Docket No. 21-0073 is
dismissed.5
Issued: October 29, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

20 C.F.R. § 501.3(e) provides in pertinent part: “Any notice of appeal must be filed within 180 days from the
date of issuance of a decision of … OWCP.”
4

5

Appellant also sought an appeal from an October 19, 2020 decision. To the extent that her October 22, 2020
appeal may be construed as a timely petition for reconsideration of the Board’s October 19, 2020 decision in Docket
No. 20-0329, the Board notes that the petition for reconsideration will be separately considered under Docket No.
20-0329.

2

